UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAQUILLE DISHAWN HUNTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00271-BO-1)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shaquille Dishawn Hunter appeals the seventy-two-month

sentence       imposed    after     he     pled       guilty,      pursuant    to   a     plea

agreement, to one count of being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1)

(2012).        Hunter     asserts       that    his       sentence    should   be   vacated

because    the    district       court:         (1)       procedurally     erred    when    it

imposed upon him an upward variant sentence without addressing

his    non-frivolous       arguments          for     a    lesser    sentence;      and    (2)

substantively       erred        because       his        sentence    is    greater       than

necessary to comply with the statutory purposes of sentencing

set forth in 18 U.S.C. § 3553(a) (2012).                           Finding no error, we

affirm.

               We review Hunter’s sentence for abuse of discretion.

See United States v. Cobler, 748 F.3d 570, 581 (4th Cir.), cert.

denied, 135 S. Ct. 229 (2014).                  “The first step in our review of

a   sentence     mandates        that    we    ensure       that     the   district     court

committed no significant procedural error, such as improperly

calculating the Guidelines range or selecting a sentence based

on clearly erroneous facts.”                   United States v. Llamas, 599 F.3d
381,     387     (4th     Cir.     2010)       (internal        quotation      marks       and

alterations omitted).             And when a district court has imposed an

upward    variant        sentence,       we    consider       the     reasonableness        of

imposing a variance and the extent of the variance.                                   United

                                               2
States v. Tucker, 473 F.3d 556, 561 (4th Cir. 2007).                        A greater

variance requires more substantial justification.                      United States

v.     Diosdado–Star,        630 F.3d 359,    366     (4th   Cir.      2011).

“Generally, if the reasons justifying the variance are tied to

§ 3553(a)       and    are   plausible,         the    sentence     will    be   deemed

reasonable.”          Tucker, 473 F.3d at 561 (internal quotation marks

and citation omitted).

             Upon review of the parties’ briefs and the record, we

conclude that the seventy-two-month sentence, which represents a

fifteen-month upward variance from Hunter’s advisory Guidelines

range, is reasonable.               In particular, the record establishes

that the district court listened to counsel’s arguments for an

appropriate       sentence     but     disagreed         with     those     arguments,

believing instead that an upward variant sentence was warranted

and necessary.

             We also conclude that the district court adequately

explained Hunter’s sentence and appropriately tied its rationale

for    the   variant     sentence     to    the   § 3553(a)       factors   it   deemed

relevant.       Thus, we find that the seventy-two-month sentence is

reasonable.       See United States v. King, 673 F.3d 274, 283-84

(4th Cir. 2012) (concluding that upward variant sentence was

reasonable as it was adequately supported by reference to those

§     3553(a)   factors      that    “the    court      determined     required     the

sentence ultimately imposed”); Diosdado-Star, 630 F.3d at 366-67

                                            3
(holding that an upward variant sentence six years longer than

the Guidelines range was substantively reasonable because the

district court expressly relied on several § 3553(a) factors to

support the variance).

           We therefore affirm the district court’s judgment.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      4